CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES F, 1.90% NOTES DUE 2012 (1) Excludes acrrued interest, if any. (2) The filing fee of $13,950.00 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. PRICING SUPPLEMENT NO. 438 Filed Pursuant to Rule 424(b)(3) Dated December 10, 2009 to Registration No. 333-150218 PROSPECTUS SUPPLEMENT Dated April 11, 2008 and PROSPECTUS Dated April 11, 2008 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 1.90% NOTES DUE 2012 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 1.90% Notes Due 2012 Ratings: A (Negative Outlook) by Standard & Poor’s, a division of The McGraw-Hill Companies A2 (Negative Outlook) by Moody’s Investors Service, Inc.
